EXHIBIT 10.1



 
SUBSCRIPTION AGREEMENT
 
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of June 16, 2010, by
and among CAS Medical Systems, Inc., a Delaware corporation, located at 44 East
Industrial Road, Branford, Connecticut 06405 (the “Company”), and the respective
subscribers identified on Exhibit A hereto (each, a “Subscriber” and
collectively, the “Subscribers”).
 
WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall severally purchase, an aggregate of
up to 1,500,000 shares (the “Shares”) of common stock of the Company, par value
$0.004 per share (the “Common Stock”), at a price per share of $1.40 (the “Per
Share Purchase Price”), for an aggregate purchase price of up to
$2,100,000.  This Agreement, together with any other agreement and document
executed in connection herewith are referred to herein as the “Transaction
Documents”;
 
NOW THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:
 
1.           Purchase and Sale.  Subject to the satisfaction or waiver of the
terms and conditions of this Agreement, on the date hereof (the “Closing Date”),
each Subscriber shall purchase and the Company shall sell to such Subscriber
(the “Closing”) the number of Shares set forth in Exhibit A with respect to such
Subscriber.  The Subscribers acknowledge that there is no minimum aggregate
number of Shares that must be purchased pursuant to this Agreement.
 
2.           Payment for Shares; Delivery of Certificate.  On or prior to the
Closing Date, the Subscriber shall transmit by wire transfer of immediately
available funds to the client trust account of Wiggin and Dana LLP (the “Trust
Account”), in accordance with the wire transfer instructions contained in the
form of Escrow Agreement attached hereto as Exhibit B, an amount equal to the
Purchase Price Per Share times the number of Shares purchased by such
Subscriber.  On or promptly following the Closing Date, the Company shall
deliver to each Subscriber in accordance with this Agreement a certificate
representing the respective Shares purchased pursuant hereto.


3.           Subscriber’s Representations and Warranties.  Each Subscriber
hereby, severally and not jointly, represents and warrants to and agrees with
the Company that:


(a)           Organization and Standing of the Subscriber.  The Subscriber, if
not an individual, is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has the
requisite power to own its assets and to carry on its business as presently
conducted and as contemplated by this Agreement.


(b)           Authorization and Power.  The Subscriber has the requisite power
and authority to enter into and perform this Agreement and each other
Transaction Document to which it is a party or by which it is bound and to
purchase the Shares being sold to it hereunder.  The execution, delivery and
performance by the Subscriber of this Agreement and each other Transaction
Document to which the Subscriber is a party or by which it is bound and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or similar action,
 
1

--------------------------------------------------------------------------------

 
and no further consent or authorization of the Subscriber or its members or
equity holders, as applicable, is required.  This Agreement and each other
Transaction Document to which the Subscriber is a party or by which it is bound
has been duly authorized, executed and delivered by the Subscriber and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Subscriber enforceable against the Subscriber in
accordance with the terms hereof and thereof, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity.


(c)          No Conflicts.  The execution, delivery and performance of this
Agreement and each other Transaction Document to which the Subscriber is a party
or by which it is bound and the consummation by the Subscriber of the
transactions contemplated hereby or thereby or relating hereto do not and will
not (i) result in a violation of the Subscriber’s organizational documents or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument or obligation to which the Subscriber is a party or by
which its properties or assets are bound, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Subscriber or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on the Subscriber).  The Subscriber is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement and each
other Transaction Document to which the Subscriber is a party or by which it is
bound or to purchase its respective Shares in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, the
Subscriber is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.


(d)          Information on Company.  The Subscriber has been informed by the
Company that the Company files reports pursuant to the Securities Exchange Act
of 1934, as amended (the “1934 Act”) (hereinafter called the “Reports”), has had
the opportunity to review such Reports and has received in writing from the
Company such other information concerning its operations, financial condition
and other matters as the Subscriber has requested in writing (such other
information is collectively, the “Other Written Information”), and considered
all factors the Subscriber deems material in deciding on the advisability of
investing in the Shares.  The Subscriber understands that an investment in the
Shares offered hereby is highly speculative and involves a high degree of risk
and an investment should be made only by investors who can afford the loss of
their entire investment.


(e)            Information on Subscriber.  The Subscriber is an “accredited
investor”, as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, and,
with its representatives, has such knowledge and experience in financial, tax
and other business matters as to enable the Subscriber to utilize the
information made available by the Company (including, without limitation, the
Reports and Other Written Information) to evaluate the merits and risks of and
to make an informed investment decision with respect to the proposed purchase,
which represents a speculative investment.  The Subscriber is able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof.  The information set forth on the signature page hereto and in the
Subscriber Questionnaire provided herewith regarding the Subscriber is accurate.


(f)            Purchase of Shares.  On the Closing Date, the Subscriber will
purchase its respective Shares as principal for its own account for investment
only and not with a view toward, or for resale in connection with, the public
sale or any distribution thereof, but Subscriber does not agree to hold such
Shares for any minimum amount of time.
 
2

--------------------------------------------------------------------------------

 


(g)           Compliance with Securities Act.  The Subscriber understands and
agrees that the Shares have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of Subscriber contained herein),
and that such Shares must be held indefinitely unless a subsequent disposition
is registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.  Notwithstanding anything to the contrary
contained in this Agreement, the Subscriber may transfer (without restriction
and without the need for an opinion of counsel) the Shares to its Affiliates (as
defined below) provided that each such Affiliate is an “accredited investor”
under Regulation D and such Affiliate agrees to be bound by the terms and
conditions of this Agreement and each other Transaction Document to which the
Subscriber is a party or by which it is bound. For the purposes of this
Agreement, an “Affiliate” means any Person (as such term is defined below) that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a Person, as such terms are used
in and construed under Rule 144 under the 1933 Act. With respect to a
Subscriber, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as the Subscriber will be
deemed to be an Affiliate of the Subscriber. Affiliate, when employed in
connection with the Company, includes each Subsidiary of the Company (if
any).  A “Person” means any individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision of any
thereof) or other entity of any kind.
 
(h)           Shares Legend.  The certificate or certificates representing the
Shares shall bear the following or similar legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO CAS MEDICAL SYSTEMS, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED.”


(i)            Communication of Offer.  The Subscriber is not purchasing its
respective Shares as a result of any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.


(j)            No Governmental Review.  The Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Shares or the
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.


(k)           Correctness of Representations.  The Subscriber represents that
the foregoing representations and warranties are true and correct as of the date
hereof and, unless the Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


4.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with the Subscriber that except as set forth in the
Reports or the Other Written Information:
 
3

--------------------------------------------------------------------------------

 


(a)           Due Incorporation.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted.


(b)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of (i) 40,000,000 shares of Common Stock, of which
11,557,495 shares are issued and outstanding, all of which are duly authorized,
validly issued, fully paid, non-assessable and are not subject to pre-emptive
rights created by statutes, the Company’s articles of incorporation or by laws
or any agreement to which the Company is a party or by which it is bound, and
(ii) 1,000,000 shares of Series A Cumulative Convertible Preferred Stock, par
value $0.001 per share, none of which is issued or outstanding.  The Company has
no other authorized, issued or outstanding class of capital stock.  Except as
set forth in Section 4(b) of the disclosure letter delivered to the Subscribers
by the Company on the date hereof (the “Disclosure Letter”), there are no
outstanding options, warrants, securities, notes or instruments convertible into
or exercisable for any of the capital stock of the Company.


(c)           Authorization and Power.  The Company has the requisite power and
authority to enter into and perform this Agreement and each other Transaction
Document to which it is a party or by which it is bound and to issue the Shares
being sold hereunder.  The execution, delivery and performance by the Company of
this Agreement and each other Transaction Document to which the Company is a
party or by which it is bound and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Company or its
stockholders is required.  This Agreement and each other Transaction Document to
which the Company is a party or by which it is bound has been duly authorized,
executed and delivered by the Company and constitutes, or shall constitute when
executed and delivered, a valid and binding obligation of the Company
enforceable against the Company in accordance with the terms hereof and thereof,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity.


(d)           No Conflicts.  The execution, delivery and performance of this
Agreement and each other Transaction Document to which the Company is a party or
by which it is bound and the consummation by the Company of the transactions
contemplated hereby or thereby or relating hereto do not and will not (i) result
in a violation of the Company’s articles of incorporation or bylaws or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of any agreement, indenture
or instrument or obligation to which the Company is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to the Company or its properties (except for such conflicts, defaults
and violations as would not, individually or in the aggregate, have a material
adverse effect on the Company).  The Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or arbitrator having jurisdiction over the Company
or any of its Affiliates in order for it to execute, deliver or perform any of
its obligations under this Agreement and each other Transaction Document to
which the Company is a party or by which it is bound or to issue the Shares in
accordance with the terms hereof, other than the filing and approval of a NASDAQ
listing application with respect to the Shares and such consents, approvals and
authorizations as shall have been received by the Company as of the Closing
Date; provided, that for purposes of the representation made in this sentence,
the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Subscribers herein.
 
4

--------------------------------------------------------------------------------

 


(e)           Reports.
 
(i)           The Company has timely filed and will timely file all Reports
under the 1934 Act required to be filed by it with the Commission with respect
to all periods commencing on or after January 1, 2008 and through the Closing
Date.  None of the Reports (including all exhibits and schedules included or
incorporated by reference therein, but excluding the financial statements
included therein, which are dealt with in the following subsection), at the time
filed, or any Other Written Information, at the time provided to the Subscriber,
(i) contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or (ii) failed to comply in all material respects with all
applicable requirements of the 1934 Act and the rules and regulations
promulgated thereunder.
 
(ii)           The consolidated balance sheets and the related consolidated
statements of operations and cash flow (including the related notes thereto) of
the Company included in the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2009 and in the Company's Quarterly Report on Form 10-Q
for the fiscal quarter ended March 31, 2010, complied as to form in all material
respects with accounting requirements and the published rules and regulations of
the Commission applicable thereto and present fairly in all material respects
the consolidated financial position of the Company as of their respective dates,
and the results of consolidated operations and consolidated cash flows for the
periods presented therein, all in conformity with United States generally
accepted accounting principles applied on a consistent basis, except as
otherwise noted therein.


(f)            The Shares.  The Shares upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
1933 Act and any applicable state securities laws;
 
(ii)           have been, or will be, duly and validly authorized and, issued,
fully paid and nonassessable;
 
(iii)           will not have been issued or sold in violation of any
pre-emptive or other similar rights of the holders of any securities of the
Company;
 
(iv)           will have been issued in reliance upon an exemption from the
registration requirements of and, assuming the representations and warranties of
the Subscribers herein are true and accurate, will have been issued in
compliance with Section 4 under the 1933 Act.
 
(g)           Compliance with Laws.  The Company is not in violation of, default
under, or conflict with, any applicable order, consent, approval, authorization,
registration, declaration, filing, judgment, injunction, award, decree or writ
of any governmental body or court of competent jurisdiction or any applicable
law, except for any such violations that would not, individually or in the
aggregate, have a material adverse effect on the Company taken as a whole.
 
(h)           Litigation.  Except as set forth in Section 4(h) of the Disclosure
Letter, (i) there are no judicial, governmental, administrative or arbitral
actions, claims, suits or proceedings or investigations pending or, to the
knowledge of the Company, threatened against or involving the Company or any of
its respective property or assets and (ii) there are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving the Company.
 
5

--------------------------------------------------------------------------------

 


(i)            Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless the Company otherwise notifies the Subscribers prior to the
Closing Date, shall be true and correct as of the Closing Date.
 
5.           Regulation D Offering.  The offer and issuance of the Shares to the
Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder.


 
6.           Covenants of the Company and Subscriber Regarding Indemnification.
 
(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend each Subscriber, such Subscriber’s officers, directors, agents,
Affiliates, control persons, and principal shareholders, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon such Subscriber or any such
person which results, arises out of or is based upon (i) any material
misrepresentation by Company or material breach of any warranty by Company in
this Agreement or in any Exhibits or Schedules attached hereto, or any other
Transaction Document delivered pursuant hereto; or (ii) after any applicable
notice and/or cure periods, any material breach or default in performance by the
Company of any covenant or undertaking to be performed by the Company hereunder,
or any other Transaction Document entered into by the Company and Subscribers
relating hereto.
 
(b)           Each Subscriber agrees, severally and not jointly, to indemnify,
hold harmless, reimburse and defend the Company and each of the Company’s
officers, directors, agents, Affiliates, and control persons against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the Company or any such person
which results, arises out of or is based upon (i) any material misrepresentation
by such Subscriber in this Agreement or in any Exhibits or Schedules attached
hereto, or other Transaction Document delivered pursuant hereto; or (ii) after
any applicable notice and/or cure periods, any material breach or default in
performance by such Subscriber of any covenant or undertaking to be performed by
such Subscriber hereunder, or any other Transaction Document entered into by the
Company and Subscribers, relating hereto.
 
7.           Registration Rights.
 
(a)           Required Registration.  The Company shall:


(i) subject to receipt of necessary information from the Subscribers, including
a registration statement questionnaire, file with the Commission, within sixty
(60) days after the Closing Date, a “shelf” registration statement for the
resale of all of the Registrable Securities (as defined below) on a continuous
basis pursuant to Rule 415 under the 1933 Act. The registration statement shall
be on Form S-3 (or if such form is not available to the Company on another form
appropriate for such registration in accordance herewith);


(ii) use its reasonable best efforts, subject to receipt of necessary
information from the Subscribers, including a registration statement
questionnaire, to cause the registration statement to become effective within
one hundred twenty (120) days of the Closing Date;


(iii) use its reasonable best efforts to prepare and file with the Commission
such amendments and supplements to the registration statement and the prospectus
used in connection therewith and take all such other actions as may be necessary
to keep the registration statement current and effective, subject to
 
6

--------------------------------------------------------------------------------

 
 
any Blackout Period (as defined below), for a period (the “Registration Period”)
ending, with respect to the Registrable Securities, on the earliest of (x) the
date on which all Registrable Securities then held by the Subscriber may be sold
or transferred in compliance with Rule 144 under the 1933 Act (“Rule 144”), (y)
the date on which all Registrable Securities then held by the Subscriber may be
sold or transferred by a Person who is not an affiliate of the Company pursuant
to Rule 144 of the 1933 Act (or any other similar provisions then in force)
without any volume or manner of sale restrictions thereunder, or (z) such time
as all Registrable Securities held by the Subscriber have been sold (1) pursuant
to a registration statement, (2) to or through a broker or dealer or underwriter
in a public distribution or a public securities transaction, or (3) in a
transaction exempt from the registration and prospectus delivery requirements of
the 1933 Act under Section 4(1) thereof so that all transfer restrictions and
restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale;


(iv) promptly furnish to the Subscriber with respect to the Registrable
Securities registered under the registration statement such reasonable number of
copies of the registration statement and prospectus, including any supplements
to or amendments of the prospectus or registration statement, in order to
facilitate the public sale or other disposition of all or any of the Registrable
Securities by the Subscriber;


(v) promptly take such action as may be necessary to qualify, or obtain, an
exemption for the Registrable Securities under such of the state securities laws
of United States jurisdictions as shall be necessary to qualify, or obtain an
exemption for, the sale of the Registrable Securities in states specified in
writing by the Subscriber; provided, however, that the Company shall not be
required to qualify to do business or consent to service of process in any
jurisdiction in which it is not now so qualified or has not so consented; and


(vi) advise the Subscriber, within two (2) business days by e-mail, fax or other
type of communication, and, if requested by the Subscriber, confirm such advice
in writing: (x) after it receives notice or obtains knowledge of the issuance of
any stop order by the Commission delaying or suspending the effectiveness of the
registration statement or of the initiation or threat of any proceeding for that
purpose, or any other order issued by any state securities commission or other
regulatory authority suspending the qualification or exemption from
qualification of such Registrable Securities under state securities or “blue
sky” laws; and it will promptly use its reasonable best efforts to prevent the
issuance of any stop order or other order or to obtain its withdrawal at the
earliest possible moment if such stop order or other order should be issued and
(y) when the prospectus or any supplements to or amendments of the prospectus
have been filed, and, with respect to the registration statement or any
post-effective amendment thereto, when the same has become effective.
 
(b)           Piggyback Registration. If at any time when there is not an
effective registration statement covering all of the Registrable Securities, the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the 1933 Act of any of its equity securities, other than on Form S-4 or
Form S-8 (each as promulgated under the 1933 Act) or its then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, the Company shall
send to each Subscriber written notice of such determination and, if within
seven (7) business days after receipt of such notice, such Subscriber shall so
request in writing (which request shall specify the Registrable Securities
intended to be disposed of by Subscriber), the Company will cause the
registration under the 1933 Act of all Registrable Securities which the Company
has been so requested to register by such Subscriber, to the extent required to
permit the disposition of the Registrable Securities so to be registered (a
“Piggyback Registration”), provided that if at any time after giving written
notice of its intention to register any securities and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register or to delay
registration of all of such securities, the Company may, at its election, give
written notice of such determination to such Subscriber and, thereupon, (i) in
the case of a determination not to register, shall be relieved of its
 
7

--------------------------------------------------------------------------------

 
obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay expenses in accordance with the
terms hereof), and (ii) in the case of a determination to delay registering,
shall be permitted to delay registering any Registrable Securities being
registered pursuant to this Section 7 for the same period as the delay in
registering such other securities.  In the case of an underwritten public
offering, if the managing underwriter(s) or underwriter(s) should reasonably
object to the inclusion of the Registrable Securities in such registration
statement, then if the Company after consultation with the managing underwriter
should reasonably determine that the inclusion of such Registrable Securities,
would materially adversely affect the offering contemplated in such registration
statement, and based on such determination recommends inclusion in such
registration statement of fewer or none of the Registrable Securities of the
Subscriber, then (x) the number of Registrable Securities of the Subscriber
included in such registration statement shall be reduced on a pro rata basis
with the other Subscribers, if the Company after consultation with the
underwriter(s) recommends the inclusion of fewer Registrable Securities, or (y)
none of the Registrable Securities of the Subscriber shall be included in such
registration statement, if the Company after consultation with the
underwriter(s) recommends the inclusion of none of such Registrable Securities;
provided, however, that if securities are being offered for the account of other
persons or entities as well as the Company, such reduction shall not represent a
greater fraction of the number of Registrable Securities intended to be offered
by the Subscriber than the fraction of similar reductions imposed on such other
persons or entities (other than the Company).
 
(c)           Registration Fees and Expenses. All fees and expenses incident to
the performance of or compliance with this Section 7 by the Company shall be
borne by the Company whether or not the registration statement is filed or
becomes effective and whether or not any Registrable Securities are sold
pursuant to the registration statement.  The fees and expenses referred to in
the foregoing sentence shall include, without limitation, (i) all registration
and filing fees (including, without limitation, fees and expenses (A) with
respect to filings required to be made with each securities exchange, quotation
system, market or over-the-counter bulletin board on which Registrable
Securities are required hereunder to be listed, (B) with respect to filings
required to be made with the Commission, and (C) in compliance with state
securities or Blue Sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing or photocopying prospectuses), (iii) messenger, telephone and delivery
expenses, (iv) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, including, without limitation, the Company's independent public
accountants (including, in the case of an underwritten offering, the expenses of
any comfort letters or costs associated with the delivery by independent public
accountants of a comfort letter or comfort letters) and the Company’s legal
counsel.  Notwithstanding the foregoing, each holder of Registrable Securities
shall be responsible for its own legal fees, selling expenses and commissions.
 
(d)           Certain Defined Terms.  The following capitalized term shall have
the following meaning:
 
“Registrable Securities” means (a) the Shares (or other securities issued or
issuable to the Subscriber or its transferee or designee upon any dividend or
distribution with respect to, any exchange for or any replacement of the
Shares); (b) securities issued or issuable upon any stock split, stock dividend,
recapitalization or similar event with respect to the foregoing; and (c) any
other security issued as a dividend or other distribution with respect to, in
exchange for, in replacement or redemption of, or in reduction of the
liquidation value of, any of the securities referred to in the preceding
clauses; provided, however, that such securities shall cease to be Registrable
Securities when such securities have been sold to or through a broker or dealer
or underwriter in a public distribution or a public securities transaction,
including, without limitation, in any transaction exempt from registration that
results in the sale of freely tradable securities or when such securities may be
sold without any restriction pursuant to Rule 144(b)(1)(i) under the 1933 Act as
determined by the counsel to the Company.
 
8

--------------------------------------------------------------------------------

 
 
(e)           Information Requirements. In connection with the filing of any
registration statement, prospectus, supplemental prospectus and/or amended
registration statement, the Company may require the Subscriber to furnish to the
Company a certified statement as to the number of shares of Common Stock
beneficially owned by the Subscriber and, if required by the Commission, the
natural persons thereof that have voting and dispositive control over such
shares of Common Stock. During any periods that the Company is unable to meet
its obligations hereunder with respect to the registration of the Registrable
Securities solely because the Subscriber fails to furnish such information
within three trading days of the Company’s request, any time by which the
Company is required to file a registration statement, prospectus, supplemental
prospectus and/or amended registration statement shall be tolled until such
information is delivered to the Company, and, the Company may exclude from such
registration the Registrable Securities of the Subscriber. The Subscriber agrees
to furnish to the Company a completed selling stockholder questionnaire in
customary form not less than three trading days following the Company’s request
in connection with any filing pursuant hereto.
 
(f)            Blackout Periods.  If (i) there is material non-public
information regarding the Company which the Company’s Board of Directors (the
“Board”) reasonably determines not to be in the Company’s best interest to
disclose and which the Company is not otherwise required to disclose, or (ii)
there is a significant business opportunity (including, but not limited to, the
acquisition or disposition of assets (other than in the ordinary course of
business) or any merger, consolidation, tender offer or other similar
transaction) available to the Company which the Board reasonably determines not
to be in the Company’s best interest to disclose and which the Company would be
required to disclose under a registration statement, then the Company may (i)
postpone or suspend filing or effectiveness of a registration statement or (ii)
notify each Subscriber that the registration statement may not be used in
connection with any sales of the Company’s securities, in each case, for a
period not to exceed 30 consecutive days, provided that the Company may not
postpone or suspend its obligation under this Section 7(f) for more than 60 days
in the aggregate during any 12 month period (each, a “Blackout Period”).
 
8.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be the address of Company set forth in the Preamble of
this Agreement and the address of each Subscriber set forth on such Subscriber’s
signature page hereto.
 
(b)           Entire Agreement; Assignment.  This Agreement and other
Transaction Documents represent the entire agreement between the parties hereto
with respect to the subject matter hereof.  Neither the Company nor the
Subscribers have relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith.  All rights and obligations
of the Company may be assigned, without prior notice to and the written consent
of the Subscribers, to any successor of the Company.
 
9

--------------------------------------------------------------------------------

 
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed and delivered by facsimile or other means of
electronic image transmission and any signature page so executed and delivered
shall have the same force and effect as an original thereof.
 
(d)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Connecticut.  Any action brought by
either party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of Connecticut or in the
federal courts located in the state of Connecticut.
 
(e)           Amendment and Waivers. Any term or provision of this Agreement or
any Transaction Document may be amended, and the observance of any term of this
Agreement or any Transaction Document may be waived (either generally or in a
particular instance and either retroactively or prospectively) by a writing
signed by the Company with the consent of Subscribers holding a majority of the
Shares, and such waiver or amendment, as the case may be, shall be binding upon
all parties. The waiver by a party of any breach hereof or default in the
performance hereof shall not be deemed to constitute a waiver of any other
default or any succeeding breach or default.
 
(f)            Specific Enforcement, Consent to Jurisdiction.  To the extent
permitted by law, the Company and each Subscriber acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to one or more preliminary and final injunctions to prevent or cure breaches of
the provisions of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity.  Subject to Section 8(d) hereof, the
Company and each Subscriber hereby waives, and agrees not to assert in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction in Connecticut of such court, that the suit, action or proceeding
is brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.  Nothing in this section shall affect or limit any right
to serve process in any other manner permitted by law.
 
(g)           Independent Nature of Subscriber Obligations and Rights.  The
obligations of each Subscriber under any Transaction Document are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Subscriber pursuant thereto,
shall be deemed to constitute the Subscribers as a partnership, an association,
a joint venture or any other kind of entity, or create a presumption that the
Subscribers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Subscriber shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Subscriber to be joined as an additional party in any proceeding for such
purpose. Each Subscriber has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents. The Company has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Subscribers.
 
[Signature Pages Follow]
 
10

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 


 
IN WITNESS WHEREOF, the undersigned parties have executed this Subscription
Agreement as of the date first above written.




COMPANY:


CAS MEDICAL SYSTEMS, INC.
a Delaware corporation








By:  /s/ Jeffery A. Baird                        
Name:  Jeffery A. Baird
Title:  Chief Financial Officer






 
11

--------------------------------------------------------------------------------

 

 
SUBSCRIBER SIGNATURE PAGE TO
 
CAS MEDICAL SYSTEMS, INC.
 
SUBSCRIPTION AGREEMENT
 
 
The undersigned hereby executes and delivers the Subscription Agreement to which
this signature page is attached, which, together with all counterparts of the
Agreement and signature pages of the other parties named in said Agreement,
shall constitute one and the same document in accordance with the terms of the
Agreement.
 
 
 

 
Print Name:

--------------------------------------------------------------------------------

 
By:  

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

Address: 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Telephone: 

--------------------------------------------------------------------------------

Facsimile: 

--------------------------------------------------------------------------------

SOC/EIN#:

--------------------------------------------------------------------------------



 
Subscription Amount:  $ 

--------------------------------------------------------------------------------

 
 
 
12

--------------------------------------------------------------------------------

 
Exhibit A
to Subscription Agreement






Name, Address and Fax Number of Purchaser
Shares of Common Stock Purchased
Subscription Amount
 
Saxony Real Estate LLC
 
 
 
 
 
 
65,000
$91,000
 
Barry N. Wish
 
 
 
 
 
100,000
$140,000
 
St. Alban’s Global Management, LLLP
 
 
 
 
 
 
 
200,000
$280,000
 
Edwin Levy
 
 
 
 
 
 
50,000
$70,000
 
Richard H. Molke
 
 
 
 
 
50,000
$70,000

 
 
 

--------------------------------------------------------------------------------

 
 
Vadim Mostovoy
 
 
 
 
 
100,000
$140,000
 
AJ Investors
 
 
 
 
 
 
 
100,000
$140,000
 
AJ Investors #2
 
 
 
 
 
 
 
100,000
$140,000
 
Berenholz Capital Growth LLC
 
 
 
 
 
50,000
$70,000
 
BlueLine Capital Partners II, L.P.
 
 
 
 
 
50,000
$70,000
 
Sandra F. Pessin
 
 
 
 
400,000
$560,000

 
 
 

--------------------------------------------------------------------------------

 
 
Gregory C. Lake
 
 
 
 
10,000
$14,000
 
Fred Ehrman
 
 
 
 
 
100,000
$140,000
 
TOTAL
 
1,375,000
$1,925,000





 
 

--------------------------------------------------------------------------------

 
Exhibit B
to Subscription Agreement




ESCROW AGREEMENT


This Escrow Agreement (the “Agreement”) dated as of June 16, 2010, is made by
and among Wiggin and Dana LLP, as escrow agent (the “Escrow Agent”), Harris L.
Berenholz (the “Lead Investor”), and CAS Medical Systems, Inc., a Delaware
corporation (the “Company”), with respect to the following:


Recitals


WHEREAS, the Company wishes to sell to the Purchasers (as defined below) shares
of Common Stock, par value $0.004 per share, of the Company (“Common Stock”);
and


WHEREAS, the Company and the Lead Investor desire to establish an escrow account
(the “Escrow Account”) with the Escrow Agent into which certain monies and
documents will be deposited and held in escrow in connection with the sale of
the Common Stock as set forth in the Subscription Agreement dated as of June 16,
2010 (the “Purchase Agreement”), among the Company and the Purchasers set forth
therein; and


WHEREAS, the Escrow Agent has agreed to act as escrow agent on behalf of the
Company and the Lead Investor on the terms and conditions set forth in this
Agreement;


NOW, THEREFORE, in consideration of the premises the parties agree as follows:


1.             DEFINED TERMS:  All capitalized terms used, but not otherwise
defined in this Agreement shall have the meanings set forth in the Purchase
Agreement.


2.             APPOINTMENT OF ESCROW AGENT:   The Company and the Lead Investor
each appoint the Escrow Agent to act as the escrow agent for the sale and
purchase of the Common Stock contemplated by the Purchase Agreement.  The Escrow
Agent agrees to act as escrow agent and perform the functions set forth in this
Agreement subject to all its terms.


3.             DEPOSITS:


(a)           Purchasers:  The Lead Investor will direct that each Subscriber
set forth in the Purchase Agreement (each, a “Purchaser”) present to and deposit
with the Escrow Agent each of the following (the “Purchaser Documents”):


1.           Funds (in U.S. dollars) for payment of such Purchaser’s
subscription amount for the Shares as set forth in the Purchase Agreement
(“Subscription Payments”) to be paid into the Escrow Account by wire transfer in
immediately available funds; and


2.           Signature pages to the Purchase Agreement executed by the
Purchaser.


(b)           Company:  The Company will present to and deposit with the Escrow
Agent each of the following (the “Company Documents”):
 
 

--------------------------------------------------------------------------------

 


1.           The Purchase Agreement, duly executed by the Company; and
 
2.           One or more certificates evidencing a number of Shares equal to
each Purchaser’s Subscription Payment divided by the Purchase Price per Share,
duly authorized, issued, fully paid and non-assessable, registered in the name
of each such Purchaser.
 
(c)           A facsimile copy of any signed document(s), amendment, instruction
or waiver referred to herein (except for the Common Stock, for which signed
originals are required) shall be sufficient for all purposes throughout this
Agreement.


4.             INVESTMENT OF FUNDS:  All Subscription Payments shall be wired by
each Purchaser to or deposited by the Escrow Agent into the Escrow Agent’s
non-interest bearing Agent Account at Citibank, N.A. as follows:


Citibank, N.A.
Branch# 571
475 Steamboat Road, 3rd Floor
Greenwich, CT  06830
Credit to: Wiggin and Dana LLP, IOLTA Account
ABA/Routing#: 221172610
Account#: 1255235164
Swift Code: CITIUS33
Reference: CAS Medical Systems, Inc./[Purchaser Name]


5.             DISBURSEMENT:


(a)           REJECTED SUBSCRIPTIONS:  The Company shall notify in writing both
the Lead Investor and the Escrow Agent if it elects not to accept any
subscription, and in such event the Escrow Agent will return such Purchaser’s
Purchaser Documents (including the Subscription Payment) to the Purchaser named
therein.
 
(b)           RELEASE OF ESCROWED ITEMS AT CLOSING:  At Closing, upon receipt of
a written joint direction from the Company and the Lead Investor (the “Joint
Direction”), the Escrow Agent shall thereupon distribute:
 
 
(i)
the Subscription Payments with respect to the Shares (as specified in the
Purchase Agreement) purchased by the Purchasers, to the Company’s account by
wire transfer in immediately available funds, as set forth below;

 
 
(ii)
such corresponding original Share certificates and photocopies of the other
Company Documents to each Purchaser by Federal Express or equivalent courier
service at the Purchaser’s address as set forth in the Purchase Agreement or as
otherwise directed; and

 
 
2

--------------------------------------------------------------------------------

 
 
(iii)
photocopies of the Purchaser Documents to the Company by Federal Express or
equivalent courier service at the Company’s address as set forth in the Purchase
Agreement.

 
The Escrow Agent shall distribute all escrowed items as soon as practicable
following the Closing, but with respect to the applicable Subscription Payments,
no later than the close of business on the following business day.
 
(c)           TERMINATION OF THE OFFERING:  If the Escrow Agent has not received
the Joint Direction with respect to the Closing by the close of business on July
15, 2010 (or such later date as is agreed in writing by the Company and the Lead
Investor), then the Escrow Agent shall promptly return all Company Documents to
the Company and all Purchaser Documents (including all Subscription Payments) to
the respective Purchasers.
 
(d)           COMPANY BANK ACCOUNT.  Any funds to be disbursed to the Company’s
account pursuant to this Agreement shall be disbursed as follows:


NewAlliance Bank
195 Church Street
New Haven, CT  06510
ABA#: 211170130
Account Number:  7001166434
Account Name:  CAS Medical Systems, Inc.


6.             COLLECTED FUNDS:  No portion of the Subscription Payments shall
be disbursed pursuant to Section 5 unless such funds have been received by the
Escrow Agent in immediately available funds, or such funds have cleared.


7.             LIABILITY OF ESCROW AGENT:  In performing any duties under this
Agreement the Escrow Agent shall not be liable to the Company, the Lead Investor
or any other person for damages, losses, or expenses, except for gross
negligence or willful misconduct on the part of the Escrow Agent or its
employees. The Escrow Agent shall not incur any such liability for (i) any act
or failure to act or for any act omitted in good faith, or (ii) any action taken
or omitted in reliance upon any instrument, including, without limitation, any
written statement or affidavit (including, without limitation, a facsimile or an
e-mail) that the Escrow Agent shall in good faith believe to be genuine, nor
will the Escrow Agent be liable or responsible for forgeries, fraud,
impersonations, or determining the scope of any representative authority.


8.             FEES AND EXPENSES:  It is understood that the Escrow Agent is
also acting as counsel to the Company and will be paid fees and usual charges
agreed upon for services as counsel, but that the Escrow Agent shall not receive
additional compensation for services as Escrow Agent pursuant to the terms of
this Agreement. However, in the event that the conditions of this Agreement are
not properly fulfilled by a person other than the Escrow Agent or if the Company
or the Lead Investor requests a substantial modification of its terms, or if any
controversy arises, or if the Escrow Agent is made a party to, or intervenes in,
any litigation pertaining to this Agreement or its subject matter, the Company
shall compensate the Escrow Agent for such services and reimburse the Escrow
Agent for all costs, reasonable attorneys’ fees
 
3

--------------------------------------------------------------------------------

 
and expenses occasioned by such default, delay, controversy or litigation and
the Escrow Agent shall have the right to retain all documents or other things of
value at any time held by the Escrow Agent pursuant to this Agreement until such
compensation, fees, costs and expenses are paid. The Company agrees to pay these
sums upon demand.


9.             CONTROVERSIES:  If any controversy arises between the parties to
this Agreement, or with any other person, concerning the subject matter of this
Agreement, or its terms or conditions, the Escrow Agent shall not determine the
controversy or be required to take any action regarding such controversy.  In
such event, in accordance with the provisions of Sections 7 and 10, the Escrow
Agent shall not be liable for interest or damages, except in the case of gross
negligence or willful misconduct on the part of the Escrow Agent or its
employees. Furthermore, the Escrow Agent may at its option file an action of
interpleader requiring the parties to any such controversy to answer and
litigate any claims and rights among themselves.  The Escrow Agent is authorized
to deposit with the clerk of the court all documents and funds held in escrow,
except that the Escrow Agent may retain an amount representing all costs,
expenses, charges and attorneys’ fees incurred by the Escrow Agent due to the
interpleader action.  Upon initiating such action, the Escrow Agent shall be
fully released and discharged of and from all obligation and liability imposed
by the terms of this Agreement.


10.           INDEMNIFICATION OF ESCROW AGENT:  The Company and its successors
and assigns agree to indemnify and hold the Escrow Agent harmless against any
and all losses, claims, damages, liabilities, and expenses, including costs of
investigation, reasonable counsel fees and distribution amounts that may be
imposed on the Escrow Agent or incurred by the Escrow Agent in connection with
the performance of its duties under this Agreement, including but not limited to
any litigation arising from this Agreement or involving its subject matter,
except for those incurred by virtue of the Escrow Agent’s or its employees’
gross negligence or willful misconduct. The Escrow Agent shall have a first lien
on the property and papers held under this Agreement for such compensation and
expenses.


11.           TERMINATION:  This Agreement shall terminate ninety days following
the Closing (or such later date as agreed in writing by the Company and the Lead
Investor), without any notices to any person, unless earlier terminated pursuant
to the terms hereof.  Sections 7, 8, 9 and 10 shall survive expiration or any
earlier termination of this Agreement.


12.           RESIGNATION OF ESCROW AGENT:  The Escrow Agent may resign at any
time upon giving at least ten (10) days prior written notice to the Company and
the Lead Investor provided, however, that no such resignation shall become
effective until the appointment of a successor escrow agent which shall be
accomplished as follows: the parties shall use their best effort to obtain a
successor escrow agent within ten (10) days after receiving such notice. The
successor escrow agent shall execute and deliver an instrument accepting such
appointment and confirming its agreement with all of the terms of this
Agreement, and it shall thereafter, without further acts, be vested with all the
estates, properties, rights, powers, and duties of the predecessor escrow agent
as if originally named as escrow agent.  The Escrow Agent shall thereupon be
discharged from any further duties and liabilities under this Agreement, but
shall still be entitled to benefit from the provisions of Sections 7, 8, 9 and
10.
 
4

--------------------------------------------------------------------------------

 
13.           THIRD PARTY BENEFICIARIES:  The Purchasers are expressly made
third party beneficiaries of this Agreement.


14.           MISCELLANEOUS:


(a)           GOVERNING LAWS; JURISDICTION:  This Agreement is created by and
shall be construed under the applicable laws of the State of Connecticut,
without giving effect to its conflicts of laws principles.  Any proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement shall be brought against any of the parties in the courts of the State
of Connecticut, County of Fairfield, or, if it has or can acquire jurisdiction,
in the United States District Court for the District of Connecticut, and each
party consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein.


(b)           COUNTERPARTS:  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.


(c)           NOTICES:


As to the Company:


CAS Medical Systems, Inc.
44 East Industrial Road
Branford, CT  06405
Attention:  Jeffery A. Baird
Fax: 203-488-9438
 
As to the Escrow Agent:


Wiggin and Dana LLP
400 Atlantic Street
Stamford, CT  06901
Attn: Michael Grundei, Esq.
Fax: 203-363-7676


As to the Lead Investor:


Harris L. Berenholz
c/o Carpe Diem Advisors LLC
Wedgewood Park
444 Links Drive East
Oceanside, NY  11572
Email: hberenholz@carpediemadvisors.com


(d) ENTIRE AGREEMENT:  This Agreement represents the entire agreement of the
parties with respect to the Escrow Account with the Escrow Agent and the Escrow
Agent is not
 
5

--------------------------------------------------------------------------------

 
bound by any other agreements that may exist among the Purchasers, the Lead
Investor and/or the Company.


(e) AUTHORIZATION FOR AMENDMENTS: This Agreement shall not be amended except
pursuant to instructions in writing signed by all parties hereto, and with the
written consent of a majority in interest of the Purchasers.


(f) FACSIMILE COPIES:  A facsimile or electronic copy of any signed document(s),
amendment, instruction or waiver referred to herein (except for the Common Stock
certificates, for which signed originals are required) shall be sufficient for
all purposes throughout this Agreement.


[signature page follows]



 
6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Escrow Agreement as of
the date first written above.




ESCROW AGENT:


WIGGIN AND DANA LLP






By:___________________________________
Name: Michael Grundei
Title: Partner




LEAD INVESTOR:








______________________________________
Harris L. Berenholz






COMPANY:


CAS MEDICAL SYSTEMS, INC.






By:____________________________________
Name:
Title:




 
7

--------------------------------------------------------------------------------

 

